381 A.2d 1364 (1978)
Gerald ZITO
v.
EAST SIDE ASSOCIATES et al.
No. 77-349-M.P.
Supreme Court of Rhode Island.
January 24, 1978.
*1365 Martin L. Greenwald, Providence, for petitioner.
Edwards & Angell, Robert G. Flanders, Jr., Providence, for respondents.

OPINION
PER CURIAM.
This is a petition for certiorari. The record indicates that on August 19, 1977, the petitioner filed a complaint against the respondent seeking specific performance of an alleged agreement to reconvey to the petitioner a one-half partnership interest in a government subsidized housing project, legal title to which at the relevant time was in the name of the respondent partnership. The petitioner claims that the Department of Housing and Urban Development (HUD) suggested that he withdraw from the partnership in order to allow a closing and then resume his status as a partner. He states that he withdrew from the partnership in consideration of the respondent's promise that he would be readmitted as a partner and that his one-half interest in the partnership would be reconveyed to him. He states that he has been denied readmission and reconveyance. The petitioner filed a complaint against the respondent and placed a lis pendens on the land. The respondent denies all of the petitioner's allegations. The respondent filed a motion to remove and void the lis pendens. On September 12, 1977, a Superior Court justice ordered the lis pendens declared null and void. The petitioner filed his petition for certiorari in this court on October 6, 1977.
An order vacating a notice of lis pendens has the requisite finality on a matter which is collateral to the main action so as to be immediately appealable within the provisions of G.L. 1956 (1969 Reenactment) § 9-24-1.
Since the petitioner had an adequate remedy of appeal under § 9-24-1 certiorari will not lie. White v. White, 70 R.I. 48, 36 A.2d 661 (1944). The petition for certiorari is denied.
PAOLINO, J., participated in the decision but retired prior to its announcement.